TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2013



                                       NO. 03-12-00131-CV


                            Cassandra Donetta Medrano, Appellant

                                                  v.

                                  Lydia Serna Zapata, Appellee




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on January 31, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s order. Therefore, the Court affirms the district court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.